Matter of Zion Nazar H-S. (Shaniqua W.) (2014 NY Slip Op 07952)





Matter of Zion Nazar H-S. (Shaniqua W.)


2014 NY Slip Op 07952


Decided on November 18, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2014

Friedman, J.P., Acosta, Saxe, Manzanet-Daniels, Gische, JJ.


13514

[*1] In re Zion Nazar H-S., A Dependent Child Under the Age of Eighteen Years, etc.,
andShaniqua W., Respondent-Appellant, Jewish Child Care Association of New York, Petitioner-Respondent.


Carol Kahn, New York, for appellant.
Law Offices of James M. Abramson, PLLC, New York (Dawn M. Orsatti of counsel), for respondent.
Larry S. Bachner, Jamaica, attorney for the child.

Order, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about December 18, 2013, which denied respondent mother's motion to vacate an order of fact finding and disposition, same court and Judge, entered on or about July 12, 2013, determining that she permanently neglected the subject child, terminating her parental rights, and committing the custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent failed to provide either a reasonable excuse for her failure to appear at the fact finding and dispositional hearings, or a meritorious defense to the permanent neglect petition (see CPLR 5015[a]; Matter of Evan Matthew A. [Jocelyn Yvette A.], 91 AD3d 538 [1st Dept 2012]). Respondent's documentation did not demonstrate that her appointment with the New York City Department of Homeless Services was scheduled in advance or that it could not have been rescheduled so that it did not occur on the same day as the hearing on the petition to terminate her parental rights. In any event, it did not excuse her from notifying her attorney or the court, especially since she knew of the date of the fact-finding hearing two months earlier (see Matter of Lisa Marie Ann L. [Melissa L.], 91 AD3d 524 [1st Dept 2012]). Further, the mother's partial compliance with requisite services is insufficient to establish a
meritorious defense to the petition (see Matter of Julian Michael G. [Jeannette G.], 94 AD3d 573 [1st Dept 2012]).
We have reviewed the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 18, 2014
CLERK